COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              MARVIN MARABLE
                                                                                  MEMORANDUM OPINION*
              v.     Record No. 2282-13-2                                             PER CURIAM
                                                                                      JUNE 17, 2014
              STAFFORD DETENTION CENTER/
               COMMONWEALTH OF VIRGINIA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Marvin D. Marable, pro se, on briefs).

                               (Mark R. Herring, Attorney General; Rhodes B. Ritenour, Deputy
                               Attorney General; Peter R. Messitt, Senior Assistant Attorney
                               General; Scott John Fitzgerald, Senior Assistant Attorney General,
                               on brief), for appellee.


                     Marvin Marable (claimant) appeals rulings of the Workers’ Compensation Commission.

              Claimant alleges that the commission erred: 1) in refusing to award him temporary total

              disability benefits (TTD) and wages for July 1, 2009 through March 23, 2010 because he had not

              marketed his residual capacity to work; 2) in not awarding him TTD and lifetime medical

              benefits for a compensable injury by accident to his right shoulder, right hand, right wrist, and

              right arm; and 3) in not awarding him TTD and lifetime medical benefits for a compensable

              injury by accident associated with blunt force trauma to the chest and abdomen, and related

              conditions to the left leg and foot, stress and anxiety, stress gastritis and incontinence, and

              post-traumatic stress disorder.1 We have reviewed the record and the commission’s opinions and


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Claimant also argues that the commission erred in denying him his constitutional right
              to equal protection. Claimant did not raise this issue before the commission. “No ruling of
              the . . . Virginia Workers’ Compensation Commission will be considered as a basis for reversal
find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its opinions. See Marable v. Stafford Detention Ctr./Commonwealth of Virginia,

VWC File No. VA0000068666 (June 26, 2012 and Oct. 31, 2013). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




unless an objection was stated with reasonable certainty at the time of the ruling, except for good
cause shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18. Rule
5A:18 applies to bar even constitutional claims. See Deal v. Commonwealth, 15 Va. App. 157,
161, 421 S.E.2d 897, 900 (1992). Accordingly, Rule 5A:18 bars our consideration of this issue
on appeal.

                       Although Rule 5A:18 allows exceptions for good cause or
               to meet the ends of justice, appellant does not argue that we should
               invoke these exceptions. See e.g., Redman v. Commonwealth, 25
               Va. App. 215, 221, 487 S.E.2d 269, 272 (1997) (“In order to avail
               oneself of the exception, a defendant must affirmatively show that a
               miscarriage of justice has occurred, not that a miscarriage might
               have occurred.” (emphasis added)). We will not consider, sua
               sponte, a “miscarriage of justice” argument under Rule 5A:18.

Edwards v. Commonwealth, 41 Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc).

                                           -2-